Opinion by
Mr. Justice Elkin,
Appellant, a corporation, is engaged in the manufacture of cooperage supplies, and has a plant located in Barclay township, Bradford county. The plant consists of a large and well equipped sawmill, twenty-eight houses, single and double, office, shop, sheds and barn. The buildings are all substantially built on permanent foundations. They stand upon leased ground but belong to appellant company. These permanent structures were assessed as real estate by the local assessors and the valuations so made were returned to the county commissioners for the purpose of taxation. The board of revision sustained the assessment and an appeal was taken to the court below under the Act of April 19, 1889, P. L, 37, and that court sustained the valuation and assessment of the property in question as real estate. The appeal to this court was taken under the Act of June 26, 1901, P. L. 601. Two questions are raised: first, whether the manufacturing plant con*101sisting of a sawmill, houses, shops, sheds and barn are subject to taxation as real estate; and second, whether under the law and facts a proper valuation was made. It is argued for appellant that the buildings are trade fixtures and not real estate. This position is based upon the theory that the stave company is merely a tenant with the right to remove all the buildings when the timber is cut, and that the title to the land upon which the plant is located is in the lumber company. This is an erroneous view to take of the situation. The stave company under its contract with the lumber company has an estate for a term of years in the twenty-six acres of land, and this estate together with the permanent improvements thereon is a proper subject of taxation under the Act of April 15, 1834, P. L. 509, which act as amended by the Act of April 29, 1844, P. L. 486, 497, provides for the taxation as real estate of “houses, lands, lots of ground, and ground rents, mills manufactories of all kinds, furnaces, forges, bloomeries, distilleries, sugar houses, malt houses, breweries, tan yards, fisheries and ferries, wharves,” and other like property. It will be noticed that under the general term “real estate” the act specifically names many kinds of structures to be included as proper subjects of taxation. Houses, mills and manufactories of all kinds are included in the enumeration with the evident intention of making them subjects of taxation as real estate. There is no suggestion that the taxation of houses, mills and factories is made to depend upon the kind or character of the estate the owner may have in the land upon which the buildings are located. The taxing statutes look to the nature of the structure, whether it be permanent or not, rather than to the technical legal distinctions as to what constitutes real estate. If it had been otherwise intended it would not have been necessary to designate the different kinds of improvements which should be subject to taxation as real estate. The legislature had the power to say what *102kinds of property should be taxed as real estate and it exercised this power in the Acts of 1834 and 1844. The property involved in this proceeding comes within the express provisions of these statutes, and it would be sticking in the bark to hold that this valuable estate should be exempt from taxation because the stave company was not the owner of the fee in the land demised to it for a term of years. In this connection it should not be overlooked that the stave company is the owner of the sawmill, houses, sheds, shops and barn, with the right to remove the same at the expiration of the term, and that during the occupancy of the land, it has an estate in the demised premises. In no proper legal sense can the buildings in question here be considered trade fixtures, nor can they be treated as personal property under our taxing statutes.
As to the valuation a different question arises. When the case on appeal came into the court below the proceeding was de novo. A prima facie case was made out by offering in evidence the record of the assessment in the office of the county commissioners together with such data as was before the board of revision, but this only made out a prima facie case, and whether it should be sustained or not, depends upon the evidence produced at the hearing. If the evidence as to valuation be conflicting, some of it sustaining the valuation fixed by the board of revision,-the court would be warranted in so holding, but if all the testimony taken at the hearing shows the valuation to be too high, it is the duty of the court to find the facts in accordance with the evidence thus produced. As we read the record, all of the evidence shows that the valuation fixed by the board of revision was too high and clearly it was sufficient to overcome the prima facie case. The law requires that the valuation of real estate for the purpose of taxation shall be determined upon the basis of market value, or rather upon actual value limited and defined by market value: Phila. & Reading Coal and Iron Co. v. County *103Com’rs. 229 Pa. 460. This is a statutory requirement and cannot be ignored. It seems to us that the learned court below overlooked this positive rule in determining what was a proper valuation in the present case. Something is said in the opinion of the learned court below about uniformity of taxation, which as a general rule is a controlling principle. It is difficult to give effect to this principle in the case at bar, because there is no other property in the township or county like that here involved, and with which a comparison can be made. The property in question here is taxed as real estate, but there is no other real estate of the same kind in the taxing district, and hence no standard by which to measure its value as compared with the value of other property of like character. In such a case the assessable value must be determined by taking into consideration those elements which give it a market value. Cost value of such a property is not as a rule a proper measure of market value, and under our statutes should not be given controlling effect in ascertaining assessable value. All elements of intrinsic value tending to give the property a market value should be considered, such as machinery, equipment, and permanent improvements, to the extent that they may affect selling price. These elements of value were properly taken into consideration by the witnesses produced at the hearing, but they all fixed the market value much below the valuation ascertained by the Board of Revision. In tax cases, like all others, courts must be guided by the evidence in determining what are proper valuations. In the present case we cannot escape the conclusion that the valuation was fixed without reference to the evidence and for this reason we have concluded to reverse the decree and remit the record for the purpose of having the valuation ascertained upon a proper basis under the law and the facts.
Decree reversed and record remitted with instructions to ascertain the assessable value of the property *104in question upon the basis of market value taking into consideration all elements of value which affect selling price. Cost of this appeal to be paid by appellee and in the court below as there directed.